Citation Nr: 0603757	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-33 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for porphyria, 
including as due to exposure to herbicide agents.  

2.  Entitlement to service connection for hypertension, 
including as secondary to porphyria or exposure to herbicide 
agents.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from August 1967 to May 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In an August 2005 statement, the veteran withdrew his claim 
of entitlement to a higher initial rating in excess of 40 
percent for service-connected varicose veins of the right 
lower extremity, status post vein stripping with residuals 
and scars.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The veteran's porphyria is a hereditary disorder that first 
manifested during his military service.


CONCLUSION OF LAW

Porphyria may be considered to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005); VAOPGCPREC 67-
90.

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In light of the full grant of benefits sought on 
appeal in this decision with respect to the porphyria claim, 
it is clear that no further notification under the VCAA is 
necessary and no further assistance on VA's part is necessary 
to develop facts pertinent to this claim. 

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A.          § 1111 (West 2002); 
VAOPGCPREC 3-03.  

Congenital or developmental defects are usually not diseases 
or injuries within the meaning of applicable law and 
regulations for VA compensation purposes.  38 C.F.R. § 
3.303(c) (2005).  Service connection, however, may be granted 
for diseases of congenital, developmental, or familial 
origin.  VAOPGCPREC 82-90.
Additionally, diseases of hereditary origin can be considered 
to be incurred in service if their symptomatology did not 
manifest itself until after entry on duty.  
VAOPGCPREC 67-90.  The mere genetic or other familial 
predisposition to develop the symptoms, even if the 
individual is almost certain to develop the condition at some 
time in his or her lifetime, does not constitute having the 
disease.  Id.  Only when symptomatology and/or pathology-not 
just a mere  
predisposition to develop a disease-exist can he or she be 
said to have developed the disease.  Id.  

In the instant case, the veteran's service enlistment 
examination report dated in August 1967 shows that porphyria 
was not identified.  Thus, the veteran is entitled to the 
presumption of sound condition under 38 U.S.C.A. § 1111.  
Accordingly, to rebut this presumption, VA must show by clear 
and unmistakable evidence both that the disease existed prior 
to service and that the disease was not aggravated by 
service.  The veteran is not required to show that the 
disease increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-03.  

Service medical records include a consult to the 
gastrointestinal (GI) clinic dated in September 1971 that 
noted a provisional diagnosis of suspected porphyria 
presumably based in part on a family history of porphyria 
provided by the veteran at that time.  The veteran also 
reported at that time that he experienced occasional episodes 
of abdominal pain with dark urine.  The consult record noted 
that a urine specimen was taken, but the results are not of 
record.  There is also no indication that the veteran was 
seen by a GI specialist.  The veteran's separation 
examination report dated in March 1972 noted no complaints or 
findings of porphyria.  The veteran separated from service in 
May 1972, and was subsequently diagnosed by Dr. A.F. in 1974 
with latent intermittent porphyria based on a collection on a 
"24-hour urine."  The private medical evidence of record 
reflects that abdominal discomfort and dark urine are 
symptomatic of porphyria.  Thus, it appears that the 
veteran's complaints during service are directly related to 
porphyria diagnosed after service.  There are no symptoms of 
this disease identified prior to the veteran's entry on 
active duty.  As such, the Board finds that the veteran's 
porphyria is not shown by clear and unmistakable evidence to 
have manifested prior to service.  The evidence tends to show 
that this disorder manifested during service.  Accordingly, 
since the pathological signs or symptoms of the veteran's 
porphyria are not shown by clear and unmistakable evidence to 
have manifested prior to service, this disorder can be 
considered to have been incurred in service.  

As service connection for porphyria has been established on a 
direct basis, the Board need not consider the alternative 
theory of entitlement-presumptive service connection for a 
disease associated with herbicide exposure.  

ORDER

Service connection for porphyria is granted.


REMAND

At the August 2005 travel board hearing, the veteran 
contended that his hypertension was secondary to porphyria.  
In light of the Board's decision to grant service connection 
for porphyria and the fact that the record is devoid of 
competent medical evidence showing a relationship between the 
veteran's currently diagnosed hypertension and porphyria, the 
Board finds that a medical nexus opinion should be obtained 
to assist the veteran in substantiating his claim for service 
connection of hypertension. 

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any hypertension that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any hypertension 
found on examination is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), proximately due to 
or the result of the veteran's porphyria.  
Please send the claims folder to the 
examiner for review. 

2.  Thereafter, the veteran's claim 
should be readjudicated with 
consideration of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


